Appeal by the defendant from a judgment of the Supreme Court, Kings County (Sullivan, J.), rendered May 16, 2006, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the Supreme Court erred in denying his Batson challenges (see Batson v Kentucky, 476 US 79 [1986]) with respect to the prosecutor’s use of peremptory challenges to exclude African-American women from the jury. The prosecutor provided race- and gender-neutral explanations for excluding each of the prospective jurors at issue (id. at 97; see People v Smocum, 99 NY2d 418, 420 [2003]). The Supreme Court’s determination that these explanations were nonpretextual is entitled to deference on appeal and should not be *674disturbed where, as here, it is supported by the record (see People v Hernandez, 75 NY2d 350, 356-357 [1990], affd 500 US 352 [1991]; People v Fuller, 302 AD2d 405 [2003]). Prudenti, P.J., Angiolillo, Florio and Sgroi, JJ., concur.